Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

October 1, 2008

Dear Dan:

The purpose of this letter agreement (the “Agreement”) is to confirm the terms
regarding your separation of employment with ABIOMED, Inc. 1/ (“ABIOMED” or the
“Company”). As more fully set forth below, ABIOMED desires to provide you with
Severance Pay and Benefits described below in exchange for certain agreements by
you.

1. Separation of Employment. Your employment with ABIOMED shall terminate on
October 1, 2008 (the “Separation Date”). You acknowledge that from and after the
Separation Date, you have no authority to, and shall not, represent yourself as
an employee or agent of the Company. The Company will provide you with payment
for all accrued and unused vacation pay through the Separation Date in
accordance with the Company Vacation Policy (“Vacation Pay”). You and the
Company acknowledge and agree that the termination of your employment is
intended to constitute an “involuntary termination” for purposes of Section 409A
of the Internal Revenue Code.

2. Severance Pay and Benefits. In exchange for the mutual covenants set forth in
this Agreement and completion of the appropriate forms by you, ABIOMED agrees to
continue to pay you (“Severance Pay”), in accordance with ABIOMED’s current
payroll schedule, your semi-monthly base salary ($9,850.07), less state and
federal income and welfare taxes and any other mandatory deductions under
applicable laws, from the first pay period following your execution of this
Agreement through March 31, 2009 (the “Severance Period”). In addition, we will
continue your participation in ABIOMED’ medical and dental plans during the
Severance Period, (which includes your co-pay which shall be deducted from your
salary continuation) (“Benefits”). In the event that you do not become employed
by a third party or otherwise covered under alternative medical and dental
insurance plans during the Severance Period, you will have the right to continue
your medical and dental insurance at the expiration of the Severance Period
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA) at your own cost. The “qualifying event” under COBRA shall be
deemed to have commenced on the Separation Date.

You acknowledge and agree that the Severance Pay and Benefits exceed any notice
pay that otherwise might be due to you in Section 4(c) of the Employment,
Nondisclosure and Non-Competition Agreement (the “NCA”), and that the Severance
Pay and Benefits are not otherwise due or owing to you under any ABIOMED policy
or practice. The Severance Pay and Benefits are not intended to, and shall not
be construed to constitute a severance plan, and shall confer no benefit on
anyone other than the parties hereto. You further acknowledge that except for
(i) the specific financial consideration set forth in this Agreement,
(ii) earned but unpaid regular wages earned through the Separation Date, and
(iii) the Vacation Pay, you are not and shall not in the future be entitled to
any other compensation including, without limitation, other wages, commissions,
bonuses, vacation pay, holiday pay or any other form of compensation or benefit.

 

1/

For the purposes of this Agreement, the parties agree that the term ABIOMED or
ABIOMED, Inc. is intended to include ABIOMED, Inc., and any other related
entities including any divisions, affiliates and subsidiaries, and its and their
respective officers, directors, employees, agents and assigns.

 

- 1 -



--------------------------------------------------------------------------------

3. Confidentiality and Other Related Obligations. You expressly acknowledge and
agree to the following:

(i) that you remain bound by the terms of Sections 5, 6, 7, 9 and all other
terms relating to the protection and enforcement of the NCA, which is
incorporated herein and attached hereto as Exhibit A;

(ii) that you immediately shall return to ABIOMED all ABIOMED property
(including without limitation, keys, computer equipment, computer discs and
software, company files and documents, company credit cards, etc.) and documents
and any copies thereof (including, without limitation, financial plans,
management reports, suppliers and customer address lists, customer lists, and
other similar documents and information), and that you will abide by any and all
common law and/or statutory obligations relating to protection and
non-disclosure of ABIOMED’ trade secrets and/or confidential and proprietary
documents and information;

(iii) that all information relating in any way to this Agreement, including the
terms and amount of financial consideration provided for in this Agreement,
shall be held confidential by you and shall not be publicized or disclosed to
any person (other than an immediate family member, legal counsel or financial
advisor, provided that any such individual to whom disclosure is made agrees to
be bound by these confidentiality obligations), business entity or government
agency (except as mandated by state or federal law);

(iv) that you will not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of ABIOMED (including its
officers, directors and employees) including, but not limited to, any statements
that disparage any person, product, service, finances, financial condition,
capability or any other aspect of the business of ABIOMED, and that you will not
engage in any conduct which is intended to harm professionally or personally the
reputation of ABIOMED (including its officers, directors and employees); and

(v) that the breach of any of the foregoing covenants by you shall constitute a
material breach of this Agreement and shall relieve ABIOMED of any further
obligations hereunder and, in addition to any other legal or equitable remedy
available to ABIOMED, shall entitle ABIOMED to recover any Severance Pay and
Benefits already paid to you pursuant to Section 2 of this Agreement.

4. Stock Options. Any options or Restricted Stock that you hold pursuant to the
Company’s various stock incentive plans that are not vested as of your
termination date will expire on the Separation Date and will terminate without
further action on behalf of the Company. Pursuant to the terms of your option
agreements and any other agreements that you may be subject to at the time, your
right to exercise those options that vested prior to your termination date will
expire according to the Optionee Statement attached.

5. Cooperation. You agree that during the Severance Period you will make
yourself available to the Company, upon reasonable notice, either by telephone
or, if the Company believes necessary, in person, to assist the Company in any
matter relating to the services performed by you during your employment with the
Company including, but not limited, transitioning your duties to others at the
Company. You further agree that during this period of time and thereafter you
will cooperate fully with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought or threatened in the
future against or on behalf of the Company, including any claim or action
against its directors, officers and employees. Your cooperation in connection
with such claims or actions shall include, your being available, within reason
given the constraints of future employment or job search activities, to meet
with the Company to prepare for any proceeding, to provide truthful affidavits
and/or testimony, to assist with any audit, inspection, proceeding or other
inquiry, and to act as a witness in connection with any litigation or other
legal proceeding affecting the Company. You further agree that should an
individual representing a party adverse to the business or legal interests of
the Company (including, without limitation, anyone threatening any form of legal
action against the Company) contact you (directly or indirectly), you will
promptly (within 48 hours) inform the Company of that fact.

 

- 2 -



--------------------------------------------------------------------------------

6. Release of Claims. You hereby agree and acknowledge that by signing this
Agreement and accepting the Severance Pay and Benefits set forth herein, and
other good and valuable consideration provided for in this Agreement, you are
waiving your right to assert any form of legal claim against ABIOMED, and you
represent that you have not asserted or filed any form of legal claim against
ABIOMED, of any kind related to your employment relationship with ABIOMED
through and including the Separation Date. Your waiver and release herein is
intended to bar any form of legal claim, charge, complaint or any other form of
action (jointly referred to as “Claims”) against ABIOMED seeking any form of
relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys fees and any other costs) against ABIOMED, up through and including
the Separation Date.

Without limiting the generality of the foregoing you specifically waive and
release ABIOMED from any Claim arising from or related to your employment
relationship with ABIOMED or the termination thereof including, without
limitation; (i) Claims under any state (including, without limitation,
Massachusetts) or federal discrimination, fair employment practices or other
employment related statute (including, without limitation, state and federal
laws prohibiting discrimination on the basis of age), regulation or executive
order (as they may have been amended through the date on which you sign this
Agreement); (ii) Claims under any other state (including, without limitation,
Massachusetts) or federal employment related statute, regulation or executive
order (as they may have been amended through the date on which you sign this
Agreement) relating to wages, hours or any other terms and conditions of
employment; (iii) Claims under any state (including, without limitation,
Massachusetts) or federal common law theory; and (iv) any other Claim arising
under other state or federal law.

Notwithstanding the foregoing, this Paragraph shall not release ABIOMED from any
obligation expressly set forth in this Agreement.

You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the Severance Pay and Benefits provided for in this
Agreement.

7. OWBPA. Because you are at least forty (40) years of age, you have specific
rights under the Age Discrimination in Employment Act of 1967, as amended, and
the Older Workers Benefits Protection Act (“OWBPA”), which prohibit
discrimination on the basis of age. It is ABIOMED’s desire and intent to make
certain that you fully understand the provisions and effects of this Agreement.
To that end, you have been encouraged and given the opportunity to consult with
legal counsel for the purpose of reviewing the terms of this Agreement. Also,
because you are at least age 40, and consistent with the provisions of the
OWBPA, the Company is providing you with twenty-one (21) days (until October 22,
2008) in which to consider and accept the terms of this Agreement by signing
below and returning it to ABIOMED, c/o Francis R. LeBlanc, 22 Cherry Hill Drive,
Danvers, MA 01923. In addition, you may rescind your assent to this Agreement
if, within seven (7) days after you sign this Agreement, you deliver a notice of
rescission to Francis R. LeBlanc at ABIOMED. To be effective, such rescission
must be hand delivered or postmarked within the seven (7) day period and sent by
certified mail, return receipt requested, to Francis R. LeBlanc at ABIOMED at
the above referenced address.

Also, consistent with the provisions of the OWBPA and other federal
discrimination laws, nothing in the general waiver and release set forth in
Section 5 above shall be deemed to prohibit you from challenging the validity of
this release under the federal age or other discrimination laws (the “Federal
Discrimination Laws”) or from filing a charge or complaint of age or other
employment related discrimination with the Equal Employment Opportunity
Commission (“EEOC”), or from participating in any investigation or proceeding
conducted by the EEOC. Further, nothing in this Agreement shall be deemed to
limit the Company’s right to seek immediate dismissal of such charge or
complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under the Federal Discrimination Laws, or the
Company’s

 

- 3 -



--------------------------------------------------------------------------------

right to seek restitution or other legal remedies to the extent permitted by law
of the economic benefits provided to you under this Agreement in the event that
you successfully challenge the validity of this release and prevail in any claim
under the Federal Discrimination Laws.

8. Entire Agreement/Choice of Law/Enforceability/Jury Waiver. Except as
otherwise provided in this Agreement, this Agreement supersedes any and all
other prior oral and/or written agreements, and sets forth the entire agreement
between you and ABIOMED. No variations or modifications hereof shall be deemed
valid unless reduced to writing and signed by the parties hereto. This Agreement
shall be deemed to have been made in the Commonwealth of Massachusetts, shall
take effect as an instrument under seal, and the validity, interpretation and
performance of this Agreement shall be governed by, and construed in accordance
with, the internal law of the Commonwealth of Massachusetts, without giving
effect to conflict of law principles. Both parties further agree that any
action, demand, claim or counterclaim shall be resolved by a judge alone, and
both parties hereby waive and forever renounce the right to a trial before a
civil jury. The terms of this Agreement are severable, and if for any reason any
part hereof shall be found to be unenforceable, the remaining terms and
conditions shall be enforced in full.

By executing this Agreement, you are acknowledging that you have been afforded
sufficient time to understand the terms and effects of this Agreement, that your
agreements and obligations hereunder are made voluntarily, knowingly and without
duress, and that neither ABIOMED nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.

Very truly yours,

 

ABIOMED, Inc.     Accepted and Agreed To: By:  

/s/ Michael R. Minogue

   

/s/ Daniel J. Sutherby

  Michael R. Minogue     Daniel J. Sutherby   Chairman, President, & CEO    
Dated: October 1, 2008     Dated: October 7, 2008

 

- 4 -